Manning, C. J.
The plaintiffs, as heirs of Isaac Lay, allege that they have obtained a judgment against their former tutor, Elias O’Neill, for a large sum, — that his bond as tutor was recorded so as to operate a mortgage upon certain lands, and these lands are now in the possession of the defendants. They seek to subject the lands to the payment of their judgment by this hypothecary action.
The judgment which the plaintiffs had obtained against the succession of their tutor has been reversed on appeal. There remains no longer any foundation for the present suit, if any existed at its inception.

Judgment reversed.